Citation Nr: 1500897	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  14-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to increases in the ratings for gastroesophageal reflux disease (GERD) with Barrett's esophagus (currently assigned "staged" ratings of 0 percent prior to June 12, 2012 and 10 percent from that date).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1952 to September 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Nashville, Tennessee RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that his GERD with Barrett's esophagus has worsened since his most recent (July 2012) VA medical examination.  While a new examination is not required simply because of the time which has passed since the last examination (more than two years), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  The Veteran alleges that the current rating does not reflect his current symptoms; specifically, he reports that he has substernal arm and shoulder pain, which was not noted on the 2012 examination.  A contemporaneous examination is indicated.

Additionally, relevant VA evaluation or treatment records may be outstanding.  Notably, VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for GERD with Barrett's esophagus.  

2.  Thereafter, arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his GERD with Barrett's esophagus.  The Veteran's entire record and the criteria in 38 C.F.R. § 4.114, Code 7346) must be reviewed by the examiner in connection with the examination.  Findings and related impairment noted should be sufficiently detailed to allow for consideration of all of the criteria in Code 7346.  The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

